DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10998775. Although the claims at issue are not identical, they are not patentably distinct from each other.
Re claims 1, 6, 11, 16, US10998775 claims 1, 6, 11, 16, respectively, mostly anticipate the recited limitations. Note the preamble of the present independent claims are recited as performed in the corresponding claims. Although US10998775 claims 1, 6, 11, 16 do not explicitly recite the final step of transmitting/receiving the data packed being polled, respectively, it is implied that the operation of polling the transmitter for the data packet would obviously be followed by communication of the polled data packet as understood by those skilled in the art and given that the claims recite the polled data packet is meant to be sent to the wireless power receiver. Alternatively, Official Notice is hereby taken that it is well-known in the art of wireless data communications to communicate a polled data packet in response to previously being polled for the data packet, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include the respective recited operation/step for purposes of providing known means for communicating data being polled.
Re claims 2-5, 7-10, 12-15, 17-20, US10998775 claims 2-5, 7-10, 12-15, 17-20, respectively, recite the same further recited limitations.

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11005307. Although the claims at issue are not identical, they are not patentably distinct from each other.
Re claims 1-20, US1105307 claims 1-20, respectively, anticipate the recited limitations. Note the preamble of the present independent claims are essentially recited as performed in the corresponding claims.

Claim Objections
Claims 1, 4, 6, 9, 11, 16 objected to because of the following informalities:  
Re Claims 1, 6, 11, 16, it is recommended the respective 2nd paragraphs be amended to recite: "…a received power packet (RPP) which informs a value of received power wirelessly received from the wireless power transmitter;" (or alternatively adding similar description such as: "wirelessly received by the wireless power receiver") for purposes of providing context to the value of received power in relation to the wireless power transmitter/receiver. It is also recommended the respective 3rd paragraphs be amended to recite: "…in response to the RPP based on [[that]] the wireless power transmitter [[has]] having at least one data packet…" to correct grammar.
Re Claims 4, 9, it is recommended the claims be amended to recite: "… based on [[that]] the RPP [[includes]] including a mode with a value…" to correct grammar.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-20 would be allowable upon addressing the Double Patenting rejections and Objections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 would be allowable over the prior art of record because the prior art of record, taken alone or in combination, does not teach, suggest, or render obvious a wireless power transmitter transferring power wirelessly and communicating data with a wireless power receiver as recited, including operations to "receive, from the wireless power receiver, a received power packet (RPP) which informs a value of received power; transmit, to the wireless power receiver, a bit pattern for requesting communication in response to the RPP based on that the wireless power transmitter has at least one data packet to be sent to the wireless power receiver; receive a polling packet from the wireless power receiver in response to the bit pattern, wherein the polling packet is for polling the data packet; and transmit the data packet to the wireless power receiver". The closest prior art of record, Jung (US2018/0054086) and Park (US2017/0093224), and other similar prior art of record, teach a wireless power transmission system having general packet communication including communication of received power and a subsequent exchange of information. However, the prior art of record does not sufficiently teach or suggest the wireless power transmitter and receiver communicating with particular sequence of data communications as recited such that in response to the RPP, transmitting bit pattern to request communication based on the transmitter having at least one data packet to send, receiving polling packet from the receiver for polling the data packet (the term polling understood as a specific term of art based on Applicant's remarks in the parent application and as the term is used in the field of electronic communications), with subsequent sending of the data packet to the receiver. Claim 1, in light of Applicant's Specification and Drawings, would therefore overcome the cited prior art of record.
Claims 2-5 would be allowable for being dependent on claim 1.
Claim 6 recites a communication method performed by a wireless power transmitter comprising essentially the same operations as recited in claim 1, and therefore would overcome the cited prior art of record by the same reasoning applied to claim 1 above.
Claims 7-10 would be allowable for being dependent on claim 6.
Claim 11 recites a wireless power receiver operating with wireless power transmitter with communication operations corresponding to essentially the same operations as recited in claim 1, and therefore would overcome the cited prior art of record by the same reasoning applied to claim 1 above.
Claims 12-15 would be allowable for being dependent on claim 11.
Claim 16 recites a power control method performed by a wireless power receiver comprising essentially the same operations as recited in claims 11 and 1, and therefore would overcome the cited prior art of record by the same reasoning applied to claim 1 above.
Claims 17-20 would be allowable for being dependent on claim 16.

Conclusion
In summary, it is recommended Applicant address the noted Double Patenting issues and noted Objections as appropriate. Applicant may contact the examiner as needed to discuss the office action or potential amendments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A SHIAO whose telephone number is (571)270-7265. The examiner can normally be reached Mon-Fri: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A SHIAO/Examiner, Art Unit 2836                                                                                                                                                                                                        
/TOAN T VU/Primary Examiner, Art Unit 2836